            Case 1:20-cv-01652-NONE-GSA Document 21 Filed 03/02/21 Page 1 of 3



1

2

3

4

5

6

7

8
                               UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11        FERNANDO CORIA,                            1:20-cv-01652-NONE-GSA (PC)
12                       Plaintiff,                  AMENDED FINDINGS AND
                                                     RECOMMENDATIONS, RECOMMENDING
13               v.                                  THAT PLAINTIFF’S MOTION FOR
                                                     PRELIMINARY INJUNCTIVE RELIEF BE
14                                                   DENIED
          M. GARCIA, et al.,
                                                     (ECF No. 13.)
15
                         Defendants.
                                                     OBJECTIONS, IF ANY, DUE WITHIN
16                                                   FOURTEEN DAYS
17

18

19   I.        BACKGROUND
20             Fernando Coria (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
21   with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
22   commencing this action on November 20, 2020. (ECF No. 1.)
23             On January 11, 2021, Plaintiff filed a motion for injunctive relief from harassment, which
24   the court construes as a motion for preliminary injunctive relief. (ECF No. 13.) On January 25,
25   2021, the court issued findings and recommendations recommending that Plaintiff’s motion be
26   denied.     (ECF No. 15.)        On February 22, 2021, the court withdrew the findings and
27   recommendations because they contained information not pertaining to Plaintiff’s case. (ECF
28   No. 20.)

                                                       1
           Case 1:20-cv-01652-NONE-GSA Document 21 Filed 03/02/21 Page 2 of 3



1           The court now issues amended findings and recommendations concerning Plaintiff’s
2    motion for preliminary injunctive relief filed on January 11, 2021 (ECF No. 13).
3    II.    PRELIMINARY INJUNCTIVE RELIEF
4           “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed
5    on the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that
6    the balance of equities tips in his favor, and that an injunction is in the public interest.” Id. at
7    374 (citations omitted). An injunction may only be awarded upon a clear showing that the
8    plaintiff is entitled to relief. Id. at 376 (citation omitted) (emphasis added).
9           Federal courts are courts of limited jurisdiction and in considering a request for
10   preliminary injunctive relief, the court is bound by the requirement that as a preliminary matter,
11   it have before it an actual case or controversy. City of Los Angeles v. Lyons, 461 U.S. 95, 102,
12   103 S.Ct. 1660, 1665 (1983); Valley Forge Christian Coll. v. Ams. United for Separation of
13   Church and State, Inc., 454 U.S. 464, 471, 102 S.Ct. 752, 757-58 (1982). If the court does not
14   have an actual case or controversy before it, it has no power to hear the matter in question. Id.
15   II.    PLAINTIFF’S MOTION
16          Plaintiff requests a court order compelling officials at the California Substance Abuse
17   Treatment Facility and State Prison (“SATF”) to stop harassing him, coercing him, and playing
18   mind games with him since he filed grievances about the assault against him. Plaintiff alleges
19   that when he is housed back at SATF for court hearings staff have denied him necessities, called
20   him a “snitch,” froze his inmate trust account, and twice have refused him food.
21          Analysis
22          The court lacks jurisdiction to issue a court order enjoining officials at SATF from acting
23   against Plaintiff. This case was filed against defendants at SATF based on events which occurred
24   before November 20, 2020. Plaintiff now requests a court order for prospective relief to protect
25   him from present and future harassment by staff at SATF when he returns there for court
26   hearings. Because such an order would not remedy any of the claims in this case, which are
27   based upon past events, the court lacks jurisdiction to issue the order sought by Plaintiff, and
28   therefore Plaintiff’s motion must be denied.

                                                       2
             Case 1:20-cv-01652-NONE-GSA Document 21 Filed 03/02/21 Page 3 of 3



1    III.      CONCLUSION AND RECOMMENDATIONS
2              Based on the foregoing, IT IS HEREBY RECOMMENDED that Plaintiff’s motion for
3    preliminary injunctive relief, filed on January 11, 2021, be DENIED.
4              These findings and recommendations are submitted to the United States District Judge
5    assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
6    (14) days after the date of service of these findings and recommendations, Plaintiff may file
7    written objections with the court.     Such a document should be captioned “Objections to
8    Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
9    objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
10   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
11   (9th Cir. 1991)).
12
     IT IS SO ORDERED.
13

14          Dated:   March 2, 2021                          /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    3
